                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                              NORTHEASTERN DIVISION

 Maxwell Kremer,
                                                            No.
                         Plaintiff,

          v.

 Reddit, Inc.,

                         Defendant.



                                      NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1331, 1332, 1338, 1441, 1446, and 1454, defendant Reddit, Inc.

(“Reddit”) hereby gives notice of removal of this action from the Circuit Court of Putnam

County, Tennessee to the United States District Court for the Middle District of Tennessee. By

filing this notice, Reddit does not concede any allegation, assertion, claim, or demand for relief

in the Complaint of plaintiff Maxwell Kremer (“Kremer” or “Plaintiff”), or that any damages

exist.

         Reddit expressly denies that it has violated any alleged federal or state intellectual

property laws. Reddit affirmatively states that it intends to defend this matter vigorously and

reserves all defenses and objections to the allegations, assertions, claims, demands for relief, and

supposed damages set forth in the Complaint.

         I.      THE STATE COURT ACTION

         On August 6, 2021, Kremer commenced this action in the Circuit Court of Putnam

County, Tennessee under the caption Maxwell Kremer, Owner Simcrimecom TM v. Reddit.com,




         Case 2:21-cv-00038 Document 1 Filed 09/16/21 Page 1 of 6 PageID #: 1
Case No. 2021-CV-155. See Ex. A (Complaint).1 The Secretary of State served the Complaint no

earlier than August 17, 2021.2

        Kremer seeks relief based on Reddit’s alleged copyright and trademark violations. In

particular, Kremer alleges that Reddit “began to display copyright and trademark on it’s [sic]

business website without permission,” and “advertises it’s [sic] own ability to offer management

services, as ads and media advertising, and therefore infringes on Simcrimecom by displaying

the wordmark without permission.” Ex. A ¶ 5.

        Kremer seeks “a judgement…for punitive damages, or for monetary compensation relief”

in the amount of $100 million dollars. Ex. A ¶ 11.

         II.      GROUNDS FOR REMOVAL

        Any civil action “of which the district courts of the United States have original

jurisdiction” that is initially brought in state court may be removed to the local federal district

court. 28 U.S.C. § 1441(a). Any such action asserting a claim arising under federal copyright law

is additionally removable pursuant to 28 U.S.C. § 1454. Because Plaintiff’s Complaint includes a

claim of copyright infringement, the action falls within this court’s exclusive jurisdiction under

28 U.S.C. § 1338(a) in addition to its federal question jurisdiction under 28 U.S.C. § 1331. This

court also has jurisdiction over the action pursuant to 28 U.S.C. § 1332 on the basis of the

parties’ diversity of citizenship. Reddit has satisfied all procedural requirements for removal.

                 A.       Federal Jurisdiction over Copyright and Trademark Claims

        In the Complaint, Kremer claims damages and other relief “in cause by the defendant

Reddit.com’s reckless infringements of: A. The copyright logo [and] B. The Tennessee



1
 Kremer incorrectly refers to Defendant as “Reddit.com.”
2
 The Secretary of State’s “Notice of Service” is dated August 17, 2021, but Reddit received the notice by mail on or
about August 30, 2021.


                                      2
       Case 2:21-cv-00038 Document 1 Filed 09/16/21 Page 2 of 6 PageID #: 2
registered wordmark ‘Simcrimecom.’” This Court has federal jurisdiction over this copyright

claim and any federal trademark claims, 28 U.S.C. §§ 1331 and 1338(a), and this Court’s

jurisdiction over Plaintiff’s copyright claim is exclusive, 28 U.S.C. § 1338(a). Removal is

therefore proper pursuant to both 28 U.S.C. § 1441 (which applies to actions raising claims

within a federal court’s jurisdiction) as well as § 1454 (which applies to actions asserting

copyright claims).

               B.      This Action is also Removable on the Basis of Diversity

       Removal pursuant to 28 U.S.C. § 1441 is independently supported by the Court’s original

jurisdiction over the action under the diversity jurisdiction statute, 28 U.S.C. § 1332.

       Upon information and belief, Kremer is a resident and citizen of Tennessee. See Ex. A ¶

1. Reddit is incorporated in Delaware and headquartered in California and is therefore a citizen

of those states for the purposes of determining diversity jurisdiction. 28 U.S.C. § 1332(c)(1).

Kremer is seeking $100 million in damages in addition to injunctive relief. Ex. A ¶¶ 11-13.

Accordingly, diversity jurisdiction exists because the parties are completely diverse and the

amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a)(1).

               C.      Supplemental Jurisdiction

       To the extent the Complaint raises any state law claims, they fall within this Court’s

supplemental jurisdiction under 28 U.S.C. § 1367 because they form part of the same case or

controversy, meaning the claims share a common nucleus of operative facts. See also United

Mine Workers v. Gibbs, 383 U.S. 715, 725 (1966).

               D.      Venue and Intra-District Assignment Are Proper

       The Middle District of Tennessee, Northeastern Division is the proper venue and intra-

district assignment for this action upon removal because this “district and division embrac[e]”




                                     3
      Case 2:21-cv-00038 Document 1 Filed 09/16/21 Page 3 of 6 PageID #: 3
the Circuit Court of Putnam County, Tennessee, where the Complaint was filed. See 28 U.S.C. §

1441(a).

                E.     Reddit Has Satisfied All Other Requirements

       Reddit timely filed this Notice of Removal. The Tennessee Secretary of State served the

Complaint no earlier than August 17, 2021. Reddit subsequently filed and served this Notice of

Removal within 30 days, as required by 28 U.S.C. § 1446(b).

       Further, as required by 28 U.S.C. § 1446(a), Reddit has filed with this Notice of Removal

true and correct copies of all process, pleadings, and orders served upon Reddit in the state-court

action. See Ex. B. A true and correct copy of the state court docket is attached as Exhibit C.

       Finally, Reddit will promptly serve on Kremer and file with the Circuit Court a “Notice

of Removal to Federal Court.” Reddit will also file with this Court a “Certificate of Service of

Notice to Adverse Party of Removal to Federal Court.” 28 U.S.C. § 1446(d); see also Fed. R.

Civ. P. 5(d).

       III.     RESERVATION OF RIGHTS AND DEFENSES

       Reddit expressly reserves all of its defenses and rights, and none of the foregoing shall be

construed as in any way conceding the truth of any of Kremer’s allegations or waiving any of

Reddit’s defenses. Reddit also reserves its right to amend or supplement this Notice of Removal.

       IV.      CONCLUSION

       For the foregoing reasons, Reddit respectfully gives notice that this action, pending

against it in the Circuit Court of Putnam County, Tennessee, is removed to this United States

District Court for the Middle District of Tennessee, Northeastern Division pursuant to 28 U.S.C.

§§ 1331, 1332, 1338, 1441, 1446, and 1454.

                           [signature appears on the following page]




                                     4
      Case 2:21-cv-00038 Document 1 Filed 09/16/21 Page 4 of 6 PageID #: 4
                                     Respectfully submitted,

                                     ADAMS AND REESE LLP

                                     By: /s/ Jeremy D. Ray
                                     Jeremy D. Ray (BPR No. 034407)
                                     Adams and Reese, LLP
                                     424 Church Street, Suite 2700
                                     Nashville, Tennessee 37219
                                     (615) 259-1476
                                     jeremy.ray@arlaw.com

                                     Attorney for Defendant Reddit, Inc.




                               5
Case 2:21-cv-00038 Document 1 Filed 09/16/21 Page 5 of 6 PageID #: 5
                                  CERTIFICATE OF SERVICE

        I certify that on September 16, 2021, I electronically filed the foregoing NOTICE OF

REMOVAL with the Clerk of the Court using the CM/ECF system, which will send notification

of such filing to all attorneys of record.

        On this date I further caused to be served on each of the persons identified below, via the

delivery methods indicated below, a copy of the foregoing document:


 Maxwell Kremer (pro se)                           ___      Via the Clerk’s eFiling Application
 470 #B                                            ___      Via U.S. Mail, 1st Class
 Swallowschapel Rd.                                _X_      Via Overnight Delivery
 Cookeville, Tennessee 38506                       ___      Via Facsimile
                                                   ___      Via Email
                                                   ___      Other: ___________________

                                        /s/ Jeremy D. Ray
                                        Jeremy D. Ray




      Case 2:21-cv-00038 Document 1 Filed 09/16/21 Page 6 of 6 PageID #: 6
